DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 24 April 2022 has been entered. Claims 1-6, 8, 10, and 11 remain pending in the application. Applicant’s amendment to the claims have overcome each and every drawing objection, claim objection, and 112(b) rejection previously presented in the non-final office action mailed 25 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear how the spring can be “affixed between an inner surface of the spool and the shaft” (claim 1) while also being “fixed between the housing and the spool” (claim 11). Applicant’s paragraph 0028 discloses the two as separate embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala (US 2010/0062915) in view of Chang (US 6,871,812).
Regarding claim 1, LaSala pacifier retention device comprising: a housing (fig. 1B, elements 102 and 104) having a front face (top surface) and a back face (bottom surface), the housing further comprising a sidewall (middle portion containing openings 164 and 174) interposed between the front face and the back face, the side wall comprising a first opening 164 and a second opening 174, the front face, back face, and sidewall forming an interior portion; a spool 150 positioned within the interior portion, the spool having at least two slots (openings for wires 108 and 114) allowing passage through the spool, a first channel (fig. 2, element 202) disposed around the circumference of the spool, a second channel 204 disposed around the circumference of the spool in parallel to the first channel, the spool rotatable about a shaft (paragraph 0055), the shaft secured between the front face and the back face; a tether 108 or 114 having a proximal end and a distal end; and a spiral spring (fig. 6, element 602) fixed within the housing, wherein the tether can be moved under tension between a first position, wherein the proximal end is wound around the spool and within the first channel and the distal end is wound around the spool within the second channel, and a second position wherein the entire length of the proximal end extends from the first slot out of the first channel and out through the first opening and the entire length of the distal end extends from the second slot out of the second channel and out through the second opening (paragraph 0055), wherein the spiral spring is configured to be housed within the spool, affixed between an inner surface of the spool and the shaft, to provide angular tension on the spool (paragraph 0055; fig. 11A, the shaft passes through 1140 and the spring is positioned in element 1120).
LaSala discloses the invention essentially as claimed except wherein the tether has a middle portion along the length of the tether, the middle portion being located substantially within the center of the spool, the proximal end extending through a first slot, the distal end extending through a second slot, the proximal end further extending through the first opening, the distal end further extending through the second opening. The difference between LaSala and the claimed invention is that LaSala uses two separate tethers to exit either end of the device. Chang teaches an element that can be substituted for the two tethers in LaSala. Specifically, Chang teaches that coiling cords can be formed as a single tether with proximal and distal ends exiting the device (col. 2, ll. 43-65). Island also shows that the function of the substituted element (i.e., the single-tether coiling cord) was known to be adjusting the length of the tether to comply with the need of the user (col. 1, ll. 13-26). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the two separate tethers of LaSala with the single tether of Chang.
Regarding claim 2, the proximal end comprises a clip (LaSala; fig. 1B, element 112) for fastening onto clothing.
Regarding claim 3, the distal end comprises a loop (LaSala; fig. 1B, element 106).
Regarding claim 4, the distal end comprises a holding means (LaSala; fig. 1B, element 106) to secure the pacifier device. Examiner notes that a loop could be used to secure the pacifier device. For example, a pacifier device could include a clip for clipping onto the loop.
Regarding claim 6, the tension force of the spiral spring may be adjusted (LaSala; paragraph 0055).
Regarding claim 8, the spool is automatically retracted from the first position to the second position upon release of tension on the tether (LaSala; paragraph 0041).
Regarding claim 11, the spiral spring (LaSala; fig. 6, element 602) is fixed between the housing 502 and the spool 604. Examiner notes the spring is between the two in the top to bottom direction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala in view of Chang as applied to claim 3, and further in view of Moultrie (US 6,241,750).
Regarding claim 5, modified LaSala discloses the invention essentially as claimed except wherein the loop is secured to a pacifier. Moultrie teaches using a retractable tether device in combination with a pacifier (fig. 2), in order to hold a pacifier to a user when not in use (col. 1, ll. 6-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable tether device of LaSala with a pacifier as taught by Moultrie, in order to hold the pacifier to the user when in use.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaSala in view of Chang as applied to claim 1, and further in view of Moultrie.
Regarding claim 10, LaSala discloses the distal end comprises a removable clip (fig. 1B, element 112), wherein a loop 106 extends from the removable clip. Modified LaSala discloses the invention essentially as claimed except wherein the loop is secured to a pacifier. Moultrie teaches using a retractable tether device in combination with a pacifier (fig. 2), in order to hold a pacifier to a user when not in use (col. 1, ll. 6-8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable tether device of LaSala with a pacifier as taught by Moultrie, in order to hold the pacifier to the user when in use.

Response to Arguments
Applicant's arguments filed 24 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s claim 1 argument on page 8 that modified LaSala does not disclose the entire lengths of the proximal and distal ends extending out through the openings, examiner notes that the proximal and distal ends need not comprise the entirety of the tether. The proximal and distal ends in the rejection refer to the proximal and distal portions that extend out of the openings. Furthermore, examiner notes that applicant has also claimed a middle portion between the proximal and distal ends.
In response to applicant’s claim 1 argument on page 8 that modified LaSala does not disclose “wherein the spiral spring is configured to be housed within the spool, affixed between an inner surface of the spool and the shaft, to provide angular tension on the spool”, examiner maintains that paragraph 0055 and Figure 11A discloses the claimed subject matter, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771